Citation Nr: 1714516	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral leg pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2015, the Board remanded the case to afford the Veteran the opportunity to have a VA medical examination.  The case has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a disability manifested by bilateral leg pain that was caused by either herbicide agent exposure, or in the alternative, secondarily caused by his service-connected coronary artery disease.

As indicated, pursuant to the Board's 2015 remand, the AMC requested in June 2015 that the Veteran be scheduled for a VA examination; however, the Veteran cancelled the appointment due to a scheduled unrelated surgical procedure.  The evidence contained in the record indicates that the Veteran cancelled his scheduled VA examination appointment due to a pending neck surgery and other health-related issues.  He has since requested that a new examination be scheduled.

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. 
§ 3.655 (a).  

On review, the Board finds that the Veteran's failure to attend the scheduled June 2015 VA examination was for good cause, as he indicated that his inability to attend the examination was because had an upcoming surgery and other health-related issues.  

As such, the Board finds that the Veteran should be rescheduled for a VA examination to determine if his claimed disability originated during active service or was caused or aggravated by his service-connected coronary artery disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  After obtaining any outstanding VA medical records and any identified private medical records, reschedule the Veteran for a VA examination to determine the etiology of his claimed disability manifested by bilateral leg pain.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should:

(a) Indicate all disabilities manifested by bilateral leg pain, to include peripheral vascular disease, currently shown.
(b) For any current disability manifested by bilateral leg pain, provide an opinion as to whether it:

i) originated during his period of active service, or is otherwise etiologically related to his active service, to include his exposure to herbicide agents during service; 

ii) was caused by his service-connected coronary artery disease; 

iii) was aggravated by his service-connected coronary artery disease.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Undertake any other development it determines to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this additional VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




